FILED

UNITED STATES DISTRICT COURT  2 0 
FOR THE DISTRICT OF COLUMBIA

C|erk, U.S. Dlstr|ct & Bankruptcy
Counts for the Dlstr|ct of Columbla

UNITED STATES OF AMERICA
v.

Criminal No. 09-00S8-4 (RCL)

WILLIAM M. AGUILAR-VARGAS,

Defendant.

'é§&\¢/€€SSS

MEMORANDUM OPINION AND ORDER

Before the Court is defendant William Aguilar-Vargas’s motion [l69, 170] for a sentence
reduction under 18 U.S.C. § 3582(0)(2). The motion is based on Amendments 782 and 788 to the
United States Sentencing Guidelines and must be analyzed under the "two-step inquiry" set forth
in Dillon v. United States, 560 U.S. 8l7 (201 0). Under Dillon’s test, the Court must first determine
if Aguilar-Vargas is eligible for a sentence reduction under § 3582(c)(2) and then determine
whether or a not such a reduction is warranted according to the factors enumerated in 18 U.S.C. §
3553(a). After considering Aguilar-Vargas’s motion [169] for a sentence reduction, the federal
public defender’s unopposed motion [l 70] for a sentence reduction, the entire record in this case,
and the applicable law, the Court will DENY Aguilar-Vargas’s motions. In short, Aguilar-Vargas
is ineligible for a sentence reduction under 18 U.S.C. § 3582(0)(2) because his sentence was not
"based on" a subsequently-lowered range.

I. BACKGROUND
On March 3, 2009, a federal grand jury retumed a one-count indictment against Aguilar-

Vargas and his seven co-defendants for Conspiracy to Distribute and Possess With Intent to

Distribute 50 Grams or More of Cocaine Base and Five Kilograms or More of Cocaine, in violation
of 21 U.S.C. § 846, 84l(a)(l), 84l(b)(1)(A)(ii) and (iii). See Presentence lnvestigation Report
(PSR) 11 l. On July 2l, 20l0, Aguilar-Vargas pled guilty to this charge and entered into a plea
agreement with the government under Federal Rule of Criminal Procedure ll(c)(l)(C) ("Rule
ll(c)(l)(C)"). See Plea Agreement, ECF No. 95. If a Rule ll(c)(l)(C) plea agreement includes a

"specific sentence or sentencing range" that the parties determined was appropriate, then once a

`court accepts the defendant’s plea agreement, it is bound to impose the agreed-upon sentence. See

Fed. R. Crim. P. ll(c)(ll)(C); see also United States v. Duvall, 705 F.3d 479, 481 (D.C. Cir. 2013)
("If the district court accepts a Rule l 1(c)(l)(C) plea agreement, the court must impose the sentence
listed in the plea agreement."). oil

And indeed, pursuant to Rule ll(c)(l)(C), Aguilar-Vargas and the government agreed that
his "appropriate sentence . . . [was] 120 months imprisonment without possibility of parole." Plea
Agreement 11 5.' In his plea, Aguilar-Vargas also agreed that he intended to distribute more than
"f`1ve kilograms but less than 15 kilograms of a mixture and substance containing a detectable
amount of cocaine . . . ." Id. at 11 l. Lastly, the govemment agreed that in exchange for Aguilar-
Vargas’s guilty plea, it would dismiss charges against Aguilar-Vargas contained in a separate
indictment for conspiracy to distribute and possess with intent to distribute 500 grams or more of
cocaine, dated December l5, 2005 and labeled Criminal No. 05-445 (RCL). On July 2l, 20l0, the
undersigned district court judge accepted Aguilar-Vargas’s guilty plea, and on April 19, 2011, the

undersigned sentenced him to 108 months imprisonment, as called for in Aguilar-Vargas’ modified

Rule ll(c)(l)(C) plea agreement. -

F¢. __ _

=_ == _ _1,-:

 

l Upon motion of the government-at the defendant’s sentencing hearing, Aguilar-Vargas’s Rule l l(c)(l)(C)
plea agreement was modified to call for a nine-year sentence, as opposed to a ten-year sentence. Sentencing
Hearing 2, ECF No. 170-2.

<

Before imposing the 108-month sentence, the district court judge calculated Aguilar-_ml

Vargas’s total offense level to be 27 and his criminal history category to be I, a combination, which
at the time yielded a guideline range of 70 to 87 months. Further, the Court determined that Aguilar-
Vargas’s conduct subjected him to a statutory mandatory minimum sentence of 120 months. See
Statement of Reasons l, ECF No. 144. Although Aguilar-Vargas’s conduct triggered a mandatory
minimum 120-month sentence, the sentencing judge found that he satisfied the requirements of 18
U.S.C. § 3553(f)’s Safety Valve provision. Id. (showing that Aguilar-Vargas received a sentence
below his mandatory minimumz). As such, the district court was free to sentence Aguilar-Vargas
"without regard to the statutory minimum," 18 U.S.C. § 3553(f), and ultimately imposed its
sentence of 108 months_one year less than the 120-month statutory minimum.

Although generally speaking a court may not modify a term of imprisonment once it has
been imposed, § 3582(c)(2) provides an exception. See Dillon v. United States,b_560 U.S. 817, 824
(2010) ("Section 3582(c)(2) establishes an exception to the general rule of finality."). Under this
statutory provision, a court may be authorized to modify a prison tenn where the original sentence
was "based on a sentencing range that has subsequently been lowered by the Sentencing
Commission." 18 U.S.C. § 3582(0)(2). On April 30, 2014, the U.S. Sentencing Commission
submitted to Congress Amendment 782 of the U.S. Sentencing Guidelines, proposing a downward
revision to sentencing ranges for drug trafficking offenses. The Commission then passed
Amendment 788 to allow Amendment 782’s revisions to be applied retroactively, which in this

c_ase, means that Aguilar-Vargas’s calculated 70-87 month guideline range would have been 57-

 

-2 The Statement of Reasons indicates that Aguilar-Vargas received a lower sentence due to substantial '

assistance under 18 U.S.C. § 3553(e). This, however, was a clerical error. The Court was permitted to
sentence Aguilar-Vargas beneath his mandatory minimum because of the statutory safety valve under 18
U.S.C. § 3553(e). See Sentencing Transcript 2, ECF No 170-2; Unopposed Mot. to Reduce Sentence 2 n.2

(explaining that Aguilar-Vargas was determined to be "safety valve" eligible).
3

71 months had the newly amended ranges been in effect at the time of Aguilar-Vargas’s original
sentencing. See Probation Mem. l, ECF No. 172.

On November l, 20l4, Amendment 782 and its retroactive application became effective,
and Aguilar-Vargas now argues that these amendments authorize the Court to reduce his sentence
to the bottom of his newly revised g\iideline range_that is, 57 months. See Mot. to Reduce Tenn
of Imprisomnent Pursuant to 18 U.S.C. § 358Z(c)(2) and Amendment 782 of the U.S. Sentencing
Guidelines l, ECF No. 169 ("[T]he Court may reduce the term of imprisonment . . . if such a
reduction is consistent with the applicable policy statement issued by the Sentencing
Commission."). Further, Aguilar-Vargas’s counsel requests-and the government does not
oppose-that this court reduce his 108-month sentence to 94 months pursuant to 18 U.S.C. §
3582(0)(2). See Unopposed Mot. to Reduce Sentence l, ECF No. l70. For the reasons stated
below, the Court will deny these motions, finding that it lacks the authority to reduce Aguilar-
Vargas’s sentence because the original sentence was not "based on" a sentencing range that has

been subsequently lowered by the Sentencing Commission.

11. DISCUSSIoN____

In order for the Court to have the authority to reduce a defendant’s sentence pursuant to §
3582(c)(2), the defendant must satisfy two basic eligibility requirementsi` his sentence must have
been "‘based on’ a subsequently-lowered guideline range, [and] . . . the sentence reduction [must
be] consistent with U.S.S.G. § lBl.10, the policy statement governing § 3582(0)(2) proceedings."
In re Sealed Case, 722 F.3d 36l, 366 (D.C. Cir. 2013) (quoting Dillon v. United States, 560 U.S.
817, 827 (2010)).

When considering these requirements, it is often difficult to assess whether or not a

sentence was "based on" a specific sentencing range when a defendant and the govemment entered

into a Rule ll(c)(l)(C) plea agreement and the Court imposed the sentence contained in that
agreement. In the context of Rule ll(c)(l)(C) agreements, the D.C. Circuit has ruled that "a
defendant’s sentence is ‘based on’ a subsequently-lowered guideline range ‘t0 whatever extent’
that range was a relevant part of the analytic framework the judge used to determine the sentence."
ln re Sealed Case, 722 F.3d 361, 366 (D.C. Cir. 2013) (éciting Freeman v. United States, 131 S. Ct.
2685, 2692 (201 l)). The Circuit originally set this standard when it issued United States v. Epps,
707 F.3d 337 (l_).C. Cir. 2013). In Epps, the Circuit adopted the Supreme Court"s plurality opinion
in Freeman v. United States, 564 U.S. 522 (2013), a 4-4-1 split decision that ruled a defendant
who had entered into a Rule ll(c)(l)(C) plea agreement was not automatically ineligible for a
sentence reduction under § 35§32(0)(2). Freeman, 564 U.S. at 534. The plurality opinion, which is
binding on this Court_took a "broad view" of § 3582(0)(2), see In re Sealed Case, 722 F.3d at
365, and stated that "the judge’s decision to accept the [Rule ll(c)(l)(C)] plea and impose the
recommended sentence is likely to be ‘based on’ the Guidelines." Freeman, 564 U.S. at 534. In
other words, the plurality opinion declared that most defendants who had entered.-~ into Rule
ll(c)(l)(C) plea agreements would-be eligible for a sentence reduction under § 3582(c)(2) if the
Sentencing Commission was subsequently and retroactively lowered his applicable guideline
range.

The D.C. Circuit reaffirmed this relatively expansive reading § 3582(0)(2) in In re Sealea'
Case, 722 F.3d 361 (D.C. Cir. 2013). In that case, the Circuit ruled that a defendant’s 135-month
sentence was "based on" his 151-181-month guideline range because that range played at least
some role in the judge’s sentencing decision. The Circuit came__to this decision even though the
defendant’s 151-181-month sentencing guideline range would have been supplanted by a 20-year

mandatory minimum had the government not filed a motion under 18 U.S.C. § 3553(6) for

substantial assistance. In re Sealed Case, 722 F.3d at 363. Regardless of the looming 20-year
mandatory minimum and the fact that the defendant was sentenced below his applicable guideline
range, the Circuit found that the 151-l Sl-month range formed "the very basis:’ of the defendant’s
135-month sentence, id. at 367, and determined he- was eligible for his requested sentence
reduction.

When conducting the "based on" analysis set out in Epps and In re Sealed Case, the D.C.
Circuit has directed that the "focus . . . ought to be on the reasons given by the district court for
accepting the sentence that it ultimately imposed, not on the parties’ agreement." Epps, 707 F.3d
at 353 (citation omitted). Consistent with this directive and as recently articulated in Um`ted States
v. Barajas, "[s]ince Epps, courts in this Circuit have found three sources of evidence for
determining the connection between a Rule ll(c)(l)(C) sentence and the Guideline range:
sentencing hearings, plea hearings, and the text of the plea agreement.3" Crim. No. l 1-148 (ESH),
2016 WL l328095 at *2 (D.D.C. Apr. 5, 2016) (citing United Stat'es v. Gross, Crim. No. 10-0036
(PLF), 2016 WL 410985 (D.D.C. Feb. 2, 2016); United States v. Santarza- Villanueva, l44 F. Supp.
3d 149 (D.D.C. 2015); United States v. Gczlavz`z, 130 F. Supp. 3d 197 (D.D.C. 2015)).4

In looking to these sources of evidence, it is clear that Aguilar-Vargas’s sentence was not

"based on" a subsequently-lowered sentencing ra.nge. First and most importantly, the undersigned

 

3 Although under Epps, the agreement itself cannot be the focus of the legal inquiry, it is still relevant, as it
may shed light on the reasons the court accepted the plea agreement and imposed the sentence contained
therein.

4 Another court in this Circuit recently rejected Barajas’s approach. See Um`ted States v. Lamont 6-7, Crim.
No. 04-536-l, ECF No. 577 (D.D.C. Mar. 21 , 2016). Essentially, that Court reasoned that a defendant need
not point to specific language in a sentencing or plea hearing because In re Sealed Case specifically states,
"a sentence that emerges from a Rule ll(c)(l)(C) plea agreement is always eligible for a subsequent
reduction because ‘[t]he sentencing Guidelines require the district [court] to give due consideration to the
relevant sentencing range, even if the defendant and prosecutor recommend a specific sentence as a
condition of the guilty plea."’ In re Sealed Case, 722 F.3d at 365 (quoting Freemarz, 564 U.S. at 530).

This Court rejects the reasoning in Lamont and finds that the above-quoted-language is ambiguous, as it
seemingly contradicts other excerpts of In re Sealed Case that specifically state: "Although the Guidelines

6

 

l‘\'

'd|

sentencing judge’s statements at Aguilar-Vargas’s July 21, 2010 plea hearing show that the
defendant’s 70-87 month range had absolutely nothing to do with the 108-month sentence that the
judge ultimately imposed. Before Agui1ar-Vargas formally pled guilty and entered into his
ll(c)(l)(C) plea agreement, the undersigned sta'ted:

[I]f l accept your plea, then I’m going to be bound by the 10 years you’re agreeing
to under Rule ll(c)(l)(C). So you and the govemment have agreed to a plea. I’ll
accept your plea conditionally .if 1 find you’re doing it voluntarily today, and l will
be bound then to impose that sentence, whatever the guidelines may turn out to be.
l just want to be sure you understand how the guidelines would be calculated
because that might affect how you would look at whether you want to go to trial.
The guidelines could be a lot more than 120_ months if you went trial and were
convicted. . . . The guidelines will get calculated, but I won’t decide anything about
them until I make the final decision to accept your plea and give you the 120
months.

Plea Hearing Transcript 8-9, ECF No. 170-3.

In the Court’s view, this statement reveals that Aguilar-Vargas’s 70-87-mdnth range did
not play into the judge’s decision to impose the 108-month sentence to any extent. Aguilar-
Vargas’s sentence was not "based on" any subsequently-lowered sentencing range; rather it was
based on the independent agreement between the govemment and the defendant, which-the Court
imposed entirely because it was bound to do so. Moreover, the parties appear to have agreed upon
the 108-month sentence by simply subtracting one year from the original 120-month sentence to

reflect and standardize changes made to Aguilar-Vargas’s co-defendant’s sentence. See Sentencing

=.1.;

require a sentencing court to calculate, as a matter of course, a guideline range before determining whether
a mandatory minimum applies, we concluded in Cook [v. United States, 594 F.3d 883, 887 (D.C. Cir. 20l0)]
that this routine and required calculation did not mean that the defendant was sentenced "based on" on his
guideline range." 722 F.3d at 366.

Moreover, prior case law in this Circuit shows that the simple and routine guidelines calculation does not
automatically make a defendant eligible for a sentence reduction. See, ~e.g., United States v. Cook, 594 F.3d
883, 886-887 (D.C. Cir..20l0); United States v. Barajas, 2016 WL 1328095 at *1, *4, Crim. No. 11-148
(ESH) (D.D.C. Apr. 5, 2016); United States v. Gross, Crim. No. 10-0036, ECF No. 52, at 5 (D.D.C. Feb.
2, 2016) (Friedman, J.).

Transcript 2, ECF No. 170-2 ("I had offered Mr. Aguilar’s father-in-law a 10-year plea, and I had
always reduced Mr. Aguilar’s plea by one year from his fathers, and so as a consequence, if the
Court will accept that the government would move to amend the presentence report to change the
10-year C plea to a 9-year C plea."). Plainly, this portion of the sentencing transcript suggests the
govemment and Aguilar-Vargas did not consider the 70-87 month guideline range in any way
whatsoever when they settled on 108 months as an appropriate sentence.

To counter this analysis, Aguilar-Vargas’s attomey suggests that the defendant’s admission

737

he was "accountable for ‘at least 5 but less than 15 kilograms of cocaine, see Unopposed Mot.
to Redu`594 F.3d 883, 886-887 (D.C. Cir. 20l0) (finding that although the "court had initially

1

calculated a guideline range that the Amendment to the Sentencing Guidelines altered-," that
guideline range was "trumped by a statutory minimum"); United States v. Barajas, 2016 WL
1328095 at *l, *4, Crim. No. ll-148 (ESH) (D.D.C. Apr. 5, 2016) (finding that although "the
Court held a sentencing hearing at which it calculated the Guidelines range that would apply to
defendant, as it is required to do," the sentence contained in his Rule ll(c)(l)(C) agreement was
not "based on" that range); United States v. Gross, Crim. No. 10-0036, ECF No. 52, at 5 (D.D.C.
Feb. 2, 2016) (Friedman, J.) (ruling that although the "Court was required to explain the applicable
Guidelines sentencing range" that range was "irrelevant" to the sentence contained in defendant’s
Rule ll(c)(l)(C) plea agreement). As such, the Court finds that its "routine" calculation of
Aguilar-Vargas’s guideline range, In re Sealea' Case, 722 F.3d at 366, is alone insufficient to show
that his sentence was based on a specific subsequently-lowered sentencing range.

To be clear, the Court does not find that the initial applicability of Aguilar-Vargas’s
mandatory minimum sentence forecloses the possibility that he is eligible for a reduced sentence
under § 3582(0)(2). By ruling in In re Sealed Case that a defendant who benefited from a§ 3553(e)
motion for substantial assistance was eligible for a sentence reduction, the D.C. Circuit made clear
that a defendant who likewise benefited from § 3553(t)’s Safety Valve provision could also be
eligible for a reduced sentence. Instead, the Court looks to the sentencing and plea transcripts to
find that Aguilar-Vargas’s original plea was not "based on" a subsequently-lowered sentencing
range. The sentencing judge’s language that "I will be bound then to impose that sentence,
whatever the guidelines may turn out to be" is direct, and the defendant has offered nothing to
contradict it. n

In sum, Aguilar-Vargas’s plea and sentencing transcripts show that his 108-month sentence

was not based on a subsequently-lowered guideline range. First, after his original plea agreement

called for the mandatory minimum 120 month sentence, Aguilar-Vargas was found eligible for §
3553(f)’s Safety Valve provision, and he and the government agreed to decrease his sentence by
one year_to 108 months. Importantly, nothing in the record suggests the one-year decrease took
into account Aguilar-Vargas’s applicable guideline range; rather, it was designed to reflect
sentencing and standardize changes made to Aguilar-Vargas’s co-defendant’s plea agreement. See
Sentencing Transcript 2, ECF No. 170-2 ("I had offered Mr. Aguilar’s father-in-law a 10-year
plea, and I had always reduced Mr. Aguilar’s plea by one year from his fathers, and so as a
consequence, if the Court will accept that the govemment would move to amend the presentence
report to change the lO-year C plea to a 9-year C plea."). More importantly, the Court made
perfectly clear that if Aguilar-Vargas voluntarily entered into his plea agreement, it was bound to
impose the sentence the agreement contained, regardless of what the guideline range was
eventually calculated to be. As such, because the "focus . . . ought to be on the reasons given by
the district court for accepting the sentence that it ultimately imposed," Epps, 707 F.3d at 353
(citation omitted), the Court finds that Aguilar-Vargas’s sentence was not "based on" a
subsequently-lowered range and he is therefore ineligible for the sentence reduction that he seeks.

III. CONCLUSION

Because Aguilar-Vargas’s sentence was not "based on" a subsequently-lowered, he is
ineligible for a sentence reduction After considering Aguilar-Vargas’s motion, the unopposed
motion of his counsel, the entire record herein, and the applicable law, the Court will DENY each

of his motions for a sentence reduction.

IT IS SO ORDERED on this 20th day of July, 20l6.

Hqc- ,z,‘...a,¢z;
oyce C. Lambertli

United States District Judge

l0